Exhibit 99.2 For Immediate Release Press Release Regeneron Reports Second Quarter 2010 Financial and Operating Results Tarrytown, New York (July 28, 2010) Regeneron Pharmaceuticals, Inc. (Nasdaq: REGN) today announced financial and operating results for the second quarter of 2010. The Company reported a net loss of $25.5 million, or $0.31 per share (basic and diluted), for the second quarter of 2010 compared with a net loss of $14.9 million, or $0.19 per share (basic and diluted), for the second quarter of 2009. The Company reported a net loss of $56.0 million, or $0.69 per share (basic and diluted), for the six months ended June 30, 2010 compared with a net loss of $30.3 million, or $0.38 per share (basic and diluted), for the same period in 2009. Regeneron and Astellas Pharma Inc. announced today that Astellas has extended through 2023 the non-exclusive license agreement that allows Astellas to utilize Regeneron’s VelocImmune® technology in its internal research programs to discover fully human monoclonal antibody product candidates. Astellas will pay $165.0 million up-front and another $130.0 million in June 2018 unless it terminates the agreement prior to that date. Upon commercialization of any antibody products discovered utilizingVelocImmune®, Astellas will pay the Company a mid-single-digit royalty on product sales. At June 30, 2010, cash, restricted cash, and marketable securities totaled $380.2 million compared with $390.0 million at December 31, 2009. The Company currently estimates that year-end 2010 cash, restricted cash, and marketable securities, including the $165.0 million payment from Astellas, will total $425 - $445 million. Current Business Highlights ARCALYST® (rilonacept) – CAPSNet product sales of ARCALYST® Injection for Subcutaneous Use in the second quarter of 2010 were $5.2 million, compared to $4.5 million during the same period of 2009. The Company recognized $15.0 million of net product sales during the first six months of 2010, which included $10.2 million of ARCALYST® net product sales made during the first half of 2010 and $4.8 million of previously deferred net product sales, as described below under “Financial Results.” In the first six months of 2009, the Company recognized $8.4 million of ARCALYST® net product sales. ARCALYST® is available for prescription in the United States for the treatment of Cryopyrin-Associated Periodic Syndromes (CAPS), including Familial Cold Auto-inflammatory Syndrome (FCAS) and Muckle-Wells Syndrome (MWS) in adults and children 12 and older. ARCALYST® is a fusion protein that blocks the cytokine interleukin-1 (IL-1). CAPS is a group of rare, inherited, auto-inflammatory conditions characterized by life-long, recurrent symptoms of rash, fever/chills, joint pain, eye redness/pain, and fatigue. ARCALYST®(rilonacept) – Gout ARCALYST® is in a Phase 3 clinical development program for the prevention of gout flares in patients initiating uric acid-lowering therapy. In June 2010, the Company announced that a Phase 3 study (called PRE-SURGE 1) in gout patients initiating allopurinol therapy to lower their uric acid levels showed that ARCALYST® prevented gout attacks, as measured by the primary study endpoint of the number of gout flares per patient over the 16 week treatment period. Patients who received ARCALYST® at a weekly, self-administered, subcutaneous dose of 160 milligrams (mg) had an 80% decrease in mean number of gout flares compared to the placebo group over the 16 week treatment period (0.21 flares vs. 1.06 flares, p<0.0001). Patients who received ARCALYST® at a weekly dose of 80 mg had a 73% decrease compared to the placebo group (0.29 flares vs. 1.06 flares, p<0.0001). All secondary endpoints of the study were highly positive (p<0.001 vs. placebo). Among these secondary endpoints, treatment with ARCALYST® reduced the proportion of patients who experienced two or more flares during the study period by up to 88% (3.7% with
